DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s submission for RCE filed on 10/29/2020 has been entered. Applicant has amended claims 1, 2, 15 and 16. Currently claims 1-22 are pending in this application. 

Docketing

Please note that the application has been re-docketed to different examiner. Please refer all future communications regarding this application to the examiner of record using the information supplied in the final section of the office action.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 15 are allowed because the prior art does not teach the combination of limitations as submitted and discussed (See, Pages 8-10) in the response filed by applicant on 10/29/2020 and when taken into the context of the claim as a whole. Dependent claims are allowed due to dependency. With regards to the non-statutory double patenting rejection, examiner would like to point out that the current .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P. Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/YOGESH PALIWAL/Primary Examiner, Art Unit 2435